Citation Nr: 0427844	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-05 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot 
condition, claimed as secondary to service-connected right 
knee condition. 

2.  Entitlement to service connection for a right hip 
condition, claimed as secondary to service-connected right 
knee condition. 

3.  Entitlement to service connection for a low back 
condition, claimed as secondary to service-connected right 
knee condition. 


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to September 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The Board observes that the veteran submitted a Disabled 
Veteran's Application for Vocational Rehabilitation in June 
2001.  There is no indication that such has been adjudicated 
by the RO and is, therefore, referred to the RO for 
appropriate action. 

These issues are REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.


REMAND

In December 2002, the veteran requested a local hearing with 
a Cleveland RO Decision Review Officer (DRO).  He was advised 
in July 2003 that his DRO hearing was scheduled for August 
28, 2003.  On August 28, 2003, the veteran was sent a letter 
indicating that his DRO hearing was scheduled for October 22, 
2003.  On October 21, 2003, the veteran advised the RO by 
telephone that he was unable to attend his DRO hearing 
scheduled for the following day.  Thereafter, in November 
2003, the RO informed the veteran that his DRO hearing was 
scheduled for January 28, 2004.  On the date of his scheduled 
hearing, the veteran again contacted the RO by telephone to 
advise the DRO that he lived 70 miles away, was snowbound, 
and, as such, would not be able to attend his scheduled 
hearing.  In the January 2004 supplemental statement of the 
case, the DRO acknowledged that the veteran informed the RO 
that due to weather conditions, he was unable to attend his 
most recently scheduled DRO hearing.  However, the DRO 
indicated that without documentation showing why he was 
unable to appear for that hearing, the veteran's DRO hearing 
would not be rescheduled.  Thereafter, the veteran's appeal 
was certified to the Board.  

Additionally, on his substantive appeal, received in March 
2003, the veteran indicated that he wished to have a hearing 
before a Veterans Law Judge at the local RO.  He specifically 
stated that he would like a hearing at the Cincinnati VA 
office.  Thereafter, in June 2003, the RO sent the veteran a 
letter indicating that the Travel Section of the Board only 
holds hearings at the Cleveland RO and does not conduct 
video-conference hearings in Cincinnati.  The veteran was 
advised that the Cincinnati office conducts video-conference 
hearings with a DRO and if he desired such a hearing, to 
inform the RO.  The letter further indicated that the RO was 
not scheduling any type of hearing at that point as such 
hearing could not comply with the exact type of hearing 
requested by the veteran.  No further communication from 
either the RO or the veteran regarding a Board hearing is 
contained in the claims file.  

As the veteran had good cause to fail to attend his January 
2004 scheduled DRO hearing, and, to date, has not indicated 
that he wished to withdraw either his DRO or Board hearing 
request, a remand is necessary to obtain clarification of the 
veteran's hearing requests.  

Accordingly, this case is REMANDED for the following:

The RO should contact the veteran and 
request that he indicate whether he still 
desires a DRO and/or Board hearing.  If 
he so, the RO should schedule the veteran 
for his requested hearing.  If the 
veteran no longer desires a DRO and/or 
Board hearing, he should inform the RO in 
writing. 

No action is required of the veteran unless he receives 
further notice.  He does, however, have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




